PER CURIAM.
The defendant has been granted a delayed appeal from his judgment of conviction for the crime of rape.
He argues that the evidence was insufficient to support the guilty verdict and that certain statements made by the prosecution during closing argument were so inflammatory that he was deprived of a fair trial and due process of law.
Upon review of the record, and without delineating it, we find sufficient, competent and substantial evidence to support the guilty verdict returned by the jury.
We observe that no objections were made during the trial to any of the prosecution remarks which are claimed to be prejudicial and inflammatory upon appeal. The record shows, in addition, that the remarks made by the prosecution in closing argument were based upon facts established in the record or reasonably inferable from such facts. See Frenette v. State, 158 Fla. 675,29 So.2d 869 (1947).
The judgment of conviction is
Affirmed.